Case 2:20-cv-03760-RGK-PLA Document 30 Filed 04/27/20 Page 1of1 Page ID #:1330

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03760-RGK-PLA Date April 27, 2020

 

 

Title Rodney Cullors et al v. County of Los Angeles, et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER RE: Defendants’ Ex Parte Application for

Briefing Schedule on Plaintiffs’ Ex Parte Application for Temporary
Restraining Order [DE 21]

Upon review and consideration of the parties’ arguments, the Court hereby orders the following
briefing schedule with respect to Plaintiff's Application for Temporary Restraining Order (ECF No. 13):

Defendants’ Opposition shall be due no later than Friday, May 1, 2020.

Plaintiffs’ Reply shall be due no later than Tuesday, May 5, 2020, but the Court may consider it
earlier if so submitted.

If the Court determines upon review of the parties’ briefing that a hearing is necessary, such
hearing will be calendared subsequently.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
